NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            07-AUG-2020
                                            09:10 AM


                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


    STATE OF HAWAI#I, Plaintiff-Appellee/Cross-Appellant, v.
      CODY M. SAFADAGO, Defendant-Appellant/Cross-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                   (CASE NO. 5CPC-XX-XXXXXXX)


       ORDER APPROVING STIPULATION TO DISMISS CROSS-APPEAL
     (By: Leonard, Presiding Judge, Chan and Hiraoka, JJ.)
          Upon consideration of the Stipulation to Dismiss Cross-
Appeal (Stipulation to Dismiss), filed August 4, 2020, by
Plaintiff-Appellee/Cross-Appellant State of Hawai#i (State), the
papers in support, and the record, it appears that (1) the
parties stipulate to dismiss the State's cross-appeal with
prejudice, under Hawai#i Rules of Appellate Procedure Rule 42(b),
with the parties to bear their own fees and costs; and (2) the
Stipulation to Dismiss is dated and signed by counsel for all
parties appearing in the appeal and cross-appeal.
          Therefore, IT IS HEREBY ORDERED that the Stipulation to
Dismiss is approved and the State's cross-appeal is dismissed
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

with prejudice.    The parties shall bear their own fees and costs
related to the cross-appeal.
          DATED:   Honolulu, Hawai#i, August 7, 2020.

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2